Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks (pages 10-11), filed 30 August 2022, with respect to claims 1-26 have been fully considered and are persuasive.  The rejection of 30 June 2022 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1 and 18 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “pixel elements” which uses a generic placeholder (“element”)  that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation in the singular is interpreted under 35 USC 112(f) as corresponding to a sensor pixel electrode, a conductive connection, a pixel electrode, a pixel-specific pixel electronics unit, and an associated detection volume (Applicant’s specification, par. [00128]), wherein the pixel-specific electronics unit is a processor, Central Processing Unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor (Applicant’s specification, par. [0033]), and equivalents thereof.

Regarding claim 18, limitations in the claim are interpreted as described above regarding claim 1.

Allowable Subject Matter
Claims 1-26 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 18, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest 
a respective coincidence count signal among the at least one quantity of coincidence count signals being based on coincidently occurring electrical signals from the converter directly entering both the respective first pixel element and the respective second pixel element, the at least one quantity of coincidence count signals being counted based on a first output signal of at least one first comparator and a second output signal of at least one second comparator, the at least one first comparator being included in the respective first pixel element, and the at least one second comparator being included in the respective second pixel element; and generating an X-ray image dataset based on the at least one quantity of count signals and the at least one quantity of coincidence count signals.
Spahn (US 2014/0175299 A1) discloses a method for generating an X-ray image dataset via a photon-counting X-ray detector (par. [0021]) including a converter element (direct converter material, par. [0019]), configured to convert X-ray radiation into an electrical signal, and including a multiplicity of pixel elements (12, par. [0019], [0051], fig. 12), configured to form a count signal based upon a signal directly entering a pixel element (12) of the multiplicity of pixel elements (par. [0019], [0051]-[0058], fig. 12) and wherein at least a subset of the multiplicity of pixel elements (12) is configured to form a coincidence count signal based upon a signal directly entering a pixel element (12) of the subset of the multiplicity of pixel elements (12) and upon a coincidentally occurring signal of at least one further pixel element(12) of the multiplicity of pixel elements (12), the method comprising: first counting of at least one quantity of count signals dependent upon the incident X-ray radiation in each pixel element (12) of the multiplicity of pixel elements (12); second counting of at least one quantity of coincidence count signals in each pixel element (12), of the subset of the multiplicity of pixel elements (12), with at least one further pixel element (12) of the multiplicity of pixel elements (12); and generating an X-ray image dataset based upon the at least one quantity of count signals counted in each pixel element (12) of the multiplicity of pixel elements (12) and the at least one quantity of coincidence count signals counted in each pixel element (12) of the subset of the multiplicity of pixel elements (12; par. [0019]-[0022], [0051]-[0058], fig. 12), wherein each pixel element comprises a sensor pixel electrode (26), a conductive connection (36), a pixel electrode (25), a pixel-specific pixel electronics unit (27), and an associated detection volume (24; par. [0005], fig. 3).
While x-ray detectors comprising pixels and counters configured to count coincidences were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claims 1 and 18 are allowed.

Regarding claims 2-17 and 19-26, are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884